DETAILED ACTION
In the amendment filed on November 16, 2021, claims 1 –16 are pending.  Claims 1, 2, 3, 6, 10 have been amended. Claims 13 – 16 have been added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure remains objected to because the claimed invention as presented is directed to a method of synthesizing graphene. While the amendment to the Abstract details steps of a process, the beginning of the abstract recites “A graphene synthesis chamber includes: …”  Correction is required.  See MPEP § 608.01(b). Moreover, should the instant claims reach a condition of allowance, the subject matter which is new to the art should be incorporated into the Abstract.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13; the claim limitation “…main heating unit for synthesizing graphene on the substrate” has been evaluated under the three-prong test set forth in 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or

For the purpose of art rejections, the Examiner interprets the claim limitation under the broadest reasonable interpretation of the limitation.
Furthermore regarding claim 1, the addition of the phrase “for synthesizing graphene on the substrate” has been added in a method that recites within its preamble that the claimed method is a graphene synthesis method.  If the intention of the amendment for the functional phrase “for synthesizing graphene on the substrate” be to indicate a function or result of the irradiating step, it becomes unclear whether the step is to indicate the resultant synthesis of the graphene or if the phrase indicates a precondition for the synthesis of graphene. If the intention is the latter, it becomes unclear at what step is graphene synthesized. The phrase then brings into question what is the intended scope of the claimed method, as it does not appear to be clearly commensurate in scope with the recited preamble of the claim. A reformatting of the recited “irradiating…” step may resolve the deficiency.
Regarding claim 2, he claim recites that the temperature of the auxiliary space is about 1000°C or higher during graphene synthesis. In at least one interpretation of claim 1, the method as a whole is directed to a graphene synthesis method, but the recited steps of the claimed method do not establish at what step is graphene produced. While the amendment states the temperature of the auxiliary space and states that the temperature is established by irradiating the inner space, it does not establish when is during graphene synthesis, mutatis mutandis. For the purposes of art rejections, the Examiner interprets the claims to require the recited temperature limitations within at least one recited step of the method that requires irradiation of the inner space or during a step of “synthesizing graphene”.
Regarding claim 6, the claim recites a requirement of temperature of the auxiliary space relative to spaces between the main numbered heating units and their respective auxiliary units by irradiating the inner space during graphene synthesis. However, the claim does not render clear whether the step of irradiating the inner space is the same step as the earlier recited “irradiating…” step in parent claim 1 or if it is an unrecited step/graphene synthesis step, rendering the claim indefinite. For the purposes of art rejections, the Examiner interprets the claims to require the recited temperature limitations within at least one recited step of the method that requires irradiation of the inner space or during a step of “synthesizing graphene”.
Regarding claim 10, the claim has been recited to recite “wherein the gas discharger in use discharges the gas flowing through the auxiliary space to an outside. However, there is a lack of antecedent basis for the newly amended claim limitation because there is no previously recited step of “using the gas discharger” established, 

Claim 15 is objected to because of the following informalities:  “comprising” should be “further comprising” as claim 15 states a further step incorporated into the synthesis method of claim 1 imported to claim 15.  Appropriate correction is required.

Regarding claims 1 and 4, under the broadest reasonable interpretation the Examiner notes that the limitations “ [first/second] main heating unit” and “auxiliary heating unit” are broad terms that reference concepts. Furthermore, claim 4 implies that both the main heating unit for synthesizing graphene on the substrate and the auxiliary heating unit are not necessarily single objects but can refer to a system with components that are not necessarily connected to one another. The instant specification does not set forth a special definition of a “heating unit”, but does provide embodiments with specific components such as a lamp (which, if the claim is meant to be interpreted under 112(f), would limit the claim limitations to such embodiments). Such embodiments are merely exemplary and do not encompass all of what may be within a heating unit.

Finally, the Examiner notes that the limitations encompassed by the wherein clause of claims 1, refer to structures that are present with respect from the substrate, but are not referencing any of the previous steps of the claimed method. Claim language that may raise a question as to the limiting effect of the language in a claim include "wherein" clauses.  The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002). In this case, where a clause gives “meaning and purpose to the manipulative steps”, the limitations of a wherein clause limits the method claim.  Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002). In this case, the wherein clause appears to give meaning and purpose of the manipulative steps by providing the context of structures that are present during at least one step of the claimed method.  The Examiner interprets the “wherein clauses” accordingly.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

1 – 5, 7, 10, 13 – 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. US 2011/0123776 A1 (hereafter “Shin”) in view of Park et al. US 6,025,575 (hereafter “Park”).
Regarding claims 1, 3, 4, 5, 7, 10, 15 and 16; Shin is directed inter alia a method of preparing a graphene laminate. Shin discloses an apparatus for forming the graphene laminate onto a substrate as depicted in Fig. 3A, comprising: a [graphene synthesis] chamber, halogen lamps, a gas inlet arranged on the side of the chamber [first sidewall with a gas supplier in a portion of the first sidewall], and a gas outlet arranged on the opposite side of the chamber [second sidewall with a gas discharger disposed in a portion of the second sidewall] ([0114]). Shin discloses a method of synthesizing graphene onto a copper foil [substrate] comprising: placing [disposing] the copper foil into the chamber ([0062] – [0063], [0114]); selecting a pressure of the chamber to dispose [supply] a vapor-phase carbon source into the interior of the chamber through the gas inlet ([0063], [0065]; Fig. 3A 51); heating the substrate using the halogen lamps [irradiating a light into the inner space] to grow graphene on the copper surface of the copper foil ([0114]); and then removing the halogen lamp [turning off the main heating unit] to naturally cool the inner temperature of the chamber and allow graphene to form in a predetermined orientation [meeting claim 15] ([0070], [0114]).  
Shin does not expressly that auxiliary units are disposed to define an auxiliary space and arranged relative to the substrate in the manner claimed and does not expressly teach the step of depressuring the inner space.
With regards to the auxiliary units that are disposed to define an auxiliary space and arranged relative to the substrate in the manner claimed:
Park is directed to a heating apparatus for chemical vapor deposition equipment comprising an upper reflection plate and a lower reflection plate [first and second auxiliary heating units] (Abstract).  The reflection plates are mirrors that are arranged on opposite sides of a substrate (for example, as disclosed in Fig. 3) and thus form an isothermal cavity [auxiliary space] to reflect infrared rays and visible rays generated by a heater 13 (Fig. 4; col 3 lines 24 –46). Park discloses that such reflectors are advantageous in supplying heat uniformly to a substrate, irrespective of shape, during a chemical vapor deposition process (col 3 lines 24 –46, col 4 lines 15 – 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the method of Shin by practicing the method in the presence of a first and second auxiliary heating unit arranged in the manner claimed because Park teaches that such an arrangement improves the heat uniformity of the substrate, and thus allows for deposition processes to occur at desired temperatures and profiles.
With regards to the step of depressurizing the inner space:
While Shin does not expressly teach depressurization to reach a selected pressure, it would be readily apparent to one of ordinary skill in the art the act of selecting a pressure encompasses one of three finite acts: maintaining a pressure of the chamber to be equal to atmospheric pressure, increasing pressure/pressurizing the chamber and decreasing pressure/depressurizing the chamber to the selected pressure.  Shin also discloses that the desired thickness of the resultant graphene 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified/modified the selecting pressure step of Shin to be a step of depressurizing the inner space because Shin suggests that the pressure, including pressures less than atmospheric pressure, of the inner space is critical, among other process conditions, to the resultant thickness of the graphene coating, and because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that the process was not of innovation but of ordinary skill and common sense.
Regarding claim 2, the heat treatment temperature may be e.g be between 700°C to 1300° ([0067]), overlapping with the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claims 13 and 14; Shin discloses that the heat source may be e.g. a halogen lamp and/or a radiant heater ([0069], [0114]). Shin in view of Park does not expressly teach that the light includes light having near-infrared alongside mid-infrared and/or visible wavelength band light.
In re Fitzgerald 205 USPQ 594. 
Alternatively, Shin discloses that the heat source may be e.g. an infrared heater, a microwave heater [heater that utilizes wavelengths adjacent to the infrared band] and ultraviolet rays [heater that utilizes wavelengths adjacent to the visible light band, which is itself adjacent to the infrared band]. Shin therefore suggests that the action of all light, at least those adjacent to the generic infrared band alongside all light that is characterized having wavelengths within the infrared band, are suitable for heating substrates, and thus Shin discloses heating with a light source with a wavelength band overlapping the near-infrared band, the visible light band, and the mid-infrared band.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.







Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Park as applied to claims 1 – 5, 7, 10, 13 – 16 above, and further in view of Cook et al. US 2003/0049372 (hereafter “Cook”) .
Regarding claim 8, Shin does not expressly teach that the main heating unit comprises the claimed window.
With regards to the window surrounding an outer circumference of the halogen lamp:
In analogous art, Cook is directed to a chemical vapor deposition reactor (Abstract). Cook discloses a reactor as depicted in Fig. 5(a), comprising a reactor plenum space inside of reactor 59 ([0073]); windows 72; and halogen lamp heaters 78/126 and 128 positioned outside of the reactor plenum space with the windows allowing the light from the halogen lamps to heat through the windows ([0073], [0086]).  Cook also discloses an arrangement including thermal plates between the quartz windows and substrates to-be-processed. As the windows separate the inner reactor space from the lamps, Cook suggests that the windows act to separate the lamps from the atmosphere of the plenum space inside of the reactor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shin in view .

Claims 6, 9, 11 and 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Park as applied to claims 1 – 5, 7, 10, 13 – 16 above, and further in view of Ratliff et al. US 6,300,600 (hereafter Ratliff).
Regarding claim 12, Shin in view of Park does not expressly teach auxiliary heating units comprising graphite.
Ratliff is directed to the heat treatment of wafers with a heat treatment apparatus for processes such as e.g. thermal chemical vapor deposition (col 1 lines 15 – 26). Ratliff discloses that the apparatus, as shown in Fig. 1A and 1B) comprises a wafer holder 38 that holds a wafer 28 [substrate], a plurality of (primary) heating elements 20 disposed on the top surface of the inner heating space, a plurality of secondary heating elements disposed on the side surfaces of the inner heating space and surrounding the substrate, and a heating plate 26 disposed between the heating elements that has a perimeter which is large enough to cover a wafer positioned adjacent to the heating plate (col 6 lines 30 – 63).  The primary and secondary heating elements emit heat rays (i.e. electromagnetic radiation/light) that is absorbed by the heating plate which subsequently reradiates heat to the wafer in a more uniform distribution of secondary heat rays and with an accurate temperature control (col 4 line 63 – col 5 line 6, col 6 lines 40 –63). The heating plate may be made of high-conductivity materials such as 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the method of Shin in view of Park to have the replaced the reflective mirrors of the modified method to be instead heating plates and spaces made of e.g. silicon carbide-coated graphite [meeting claim 12] because, in a similar purpose as that discussed in Park, Ratliff teaches that such a configuration is known to provide uniform heat distributions and accurate temperature control of substrates during any process that requires elevated temperatures, including chemical vapor deposition processes as suggested by Ratliff.
Regarding claim 6, the method of Shin as modified by Park and Ratliff would have a spaces symmetrically disposed between the first/second main heating unit/heating elements to a first/second heating plate [auxiliary heating unit], followed by half a space [auxiliary space] between the heating plate and the substrate.
Shin in view of Park and Ratliff, within the bounds of the indefiniteness of the claim, do not expressly teach the practice of the claimed method wherein the temperature of the auxiliary space is higher than both a temperature of a space between a first main heating unit and a first auxiliary and a temperature of a space between the second main heating unit.
	However, Ratiff discloses that when using a heating plate, the primary methods of heat transfer from the heaters to the heating plate and from the heating plate to the  radiated from a heating element onto the heating plate and then subsequently reradiated from the heating plate onto the wafer/substrate (col 4 line 63 – col 5 line 6). Radiative heating is a heat transfer process that is governed inter alia by the temperatures of emitting surfaces and the relative area of exposure between an emissive source providing heat and a receiving surface object1.  Each heating element radiates to each heating plate, and all the heating plates radiate toward the substrate. The heating elements and heating plates are the same in the method of Shin as modified by Park and Ratliff. Consequently, the space between the heating plates receives the heat transfer from both heating plates, in contrast to the singular amount of heat transfer occurring in the space between the a single heating element/lamp and a single heating plate.
Therefore, in view of the general knowledge of the art, it would have been obvious to one of ordinary skill in the art at the time of invention to have set, recognized or have expected that, in at least the step of irradiating light to the inner space, that the auxiliary space would arrive at a temperature higher than the spaces between the individual lamp/heating elements and heating plate/auxiliary heating units because the auxiliary space receives twice the amount of heat from radiation from the heating plates, and the focus of heat as discussed in Shin, Park and Ratliff is to the substrate, rather than the intermediate spaces between the lamp/heating elemen	ts and the heating plate.

However, Ratliff discloses an embodiment that contains both a fluid inlet port 90 [supplier extension portion] and a fluid exhaust port 93 [discharger extension portion] that is above the wafer surface and between the wafer and the heating plate (Fig. 5A; col 11 line 4 – 17). The placement of the ports above the wafer and below the heating plate allows for fluid to be flowed across the wafer/substrate as well as define a particular fluid flow region. In alternative embodiments, fluid flow is controlled by the relative placement of the fluid inlet port to the fluid exhaust port (col 11 lines 18 – 30). Finally, Ratliff discloses that atmospheric conditions of the space around the wafer are easier to control as opposed to a large volume of a chamber; heating uniformity is also easier to control (col 11 line 65 – col 12 line 10).
Therefore, it would have been obvious to one of ordinary skill in the art to at the time of invention to have further modified the method of Shin in view of Park to have the the gas supplier and gas discharger to have extension portions into the auxiliary space because Ratliff teaches that such extenders aid in controlling flow conditions across a substrate and thus also uniformity of processing conditions such as temperature.

Double Patenting
The Examiner notes that the Applicant filed a terminal disclaimer on November 16, 2021 to overcome the nonstatutory double patenting rejections of the claims over 

Claims 1 – 8, 10 and 12 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 (especially claims 2 and 3) of U.S. Patent No. 10480075 in view of Shin. 
Regarding claims 1 – 8, 10, 12 – 14 and 16; although the claims at issue are not identical, it is clear that most of the elements of the application claims 1 – 8, 10 and 12 are to be found in patent claims 1 – 7 or inherently derived from claims 1 – 7. The elements not taught by the patent claims are the side walls with the respective gas supplier and respective gas discharger disposed along the side walls. Such an element is disclosed by Shin. The patent claims also encompass an embodiment where gas including carbon is supplied from a first side of the auxiliary space and discharged from a second side of the auxiliary space. It would have been obvious to one of ordinary skill in the art to regard the subject matter of applications claims 1 – 8, 10 and 12 to be patentably indistinct from the subject matter of the patent claims because Shin discloses an art-recognized suitable way of supplying carbon gas from side-to-side, which is a desired flow as taught by the patent claims.
Regarding claim 15, the patent claims do not expressly teach the claimed cooling step. Such a step is found in Shin as detailed above. It would have been obvious to one of ordinary skill in the art to regard the subject matter of application claim 15 to be patentably indistinct from the subject matter of the patent claims because Shin teaches that the cooling step allows for the orientation of the graphene.

Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,480,075 B1 in view of Ratliff. The patent claims teach all elements of claims 9 and 11 except for the respective extension portions of the gas supplier and gas discharger. However, Ratliff discloses the aforementioned features as explained above. It would have been obvious to one of ordinary skill in the art to regard the subject matter of applications claims 9 and 11 to be patentably indistinct from the subject matter of the patent claims because Ratliff teaches that the extensions serve to define a fluid flow across a given substrate, which is advantageous for controlling reaction conditions.

Response to Arguments
Applicant’s arguments, filed November 16, 2021, with respect to the rejection(s) of the claim(s) under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong et al. US 2011/0195207 A1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Coulson, J.M. Richardson, J.F. Backhurst, J.R. Harker, J.H.. (1999). Coulson and Richardson's Chemical Engineering Volume 1 - Fluid Flow, Heat Transfer and Mass Transfer (6th Edition) - 9.5. Heat Transfer by Radiation. Elsevier. Retrieved from
        https://app.knovel.com/hotlink/pdf/id:kt007GBLB2/coulson-richardsons-chemical/radiation-transfer-between (pages 447-448, 458-460, 462-465)